United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1008
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Travis Lee McKie

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                              Submitted: July 18, 2022
                                Filed: July 21, 2022
                                   [Unpublished]
                                   ____________

Before BENTON, SHEPHERD, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Travis McKie appeals the sentence the district court1 imposed after he pleaded
guilty to a child pornography offense. His counsel has moved to withdraw and has

      1
        The Honorable John A. Jarvey, then Chief Judge, United States District Court
for the Southern District of Iowa, now retired.
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
reasonableness of the sentence.

       Upon careful review, we conclude that McKie’s sentence was not
unreasonable, as there is no indication that the district court overlooked a relevant
factor, gave significant weight to an improper or irrelevant factor, or committed a
clear error of judgment in weighing the relevant factors, see United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc); and the court imposed a
sentence below the Guidelines range, see United States v. McCauley, 715 F.3d 1119,
1127 (8th Cir. 2013) (noting that when district court has varied below Guidelines
range, it is “nearly inconceivable” that court abused its discretion in not varying
downward further).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, and we grant counsel’s motions to withdraw.
                       ______________________________




                                         -2-